Exhibit 10.2
 
CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (this "Agreement") is made and entered into effective
as of December 2, 2013 (“Effective Date”), by and between Development Capital
Group, Inc., a Florida corporation ("Company") and Xeitel Capital Management
(“Consultant”).
 
RECITALS
 
WHEREAS, Consultant has certain experience as a business consultant in helping
organizations to improve their performance, primarily through the analysis of
existing organizational problems and the development of plans for the
improvement of the organization (the “Consulting Services”); and


WHEREAS, the Company desires to retain Consultant’s for such Consulting Services
to improve the overall performance of the Company by the implementation of such
plans that are to be developed by Consultant over the Term.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto hereby agree as follows:
 
1. 
CONSULTING SERVICES.



During the term of this Agreement, Consultant shall act as the Company’s
non-exclusive advisor providing the Consulting Services, and shall report
directly to the Company’s President.


2. 
TERM

 
This Agreement shall be in full force and effect commencing upon the Effective
Date and shall continue until December 31, 2014 (the “Term”).  After the end of
the Term, this Agreement shall be null and void and of no further effect, except
as to such terms hereunder that survive.
 
3. 
TIME DEVOTED BY CONSULTANT

 
It is anticipated that the Consultant shall spend as much time as deemed
necessary in order to perform their respective obligations hereunder in
providing the Consulting Services. The Company understands that this amount of
time may vary and that the Consultant may perform the same type of consulting
services for other companies.
  
4. 
PLACE WHERE SERVICES WILL BE PERFORMED

 
The Consultant will perform most of the Consulting Services in accordance with
this Agreement at Consultant's offices, or at such other place(s) as necessary
to perform these services in accordance with this Agreement.
   

 
1

--------------------------------------------------------------------------------

 
      
5. 
COMPENSATION

 
a.           Upon execution of this Agreement, the Company shall have issued and
delivered to Consultant a certificate for one million (1,000,000) shares of
restricted common stock which shall account as the compensation paid to
Consultant for the Consulting Services rendered over the Term.  Such shares
shall be delivered to Consultant as duly and validly issued, fully paid,
non-assessable and free of preemptive rights, rights of first refusal or other
similar rights (the “Shares”).  The Shares shall not be registered, and
therefore such securities shall be issued in accordance with the exemption from
registration provided by Regulation S of the Securities Act of 1933, as amended
(the “Act”).


b.           The Consultant represents and warrants to Company that is a non-US
Person as defined in Regulation S of the Act.


6. 
INDEPENDENT CONTRACTOR

 
Both Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of his duties under this Agreement.
 
7. 
CONFIDENTIAL INFORMATION

 
Consultant and the Company acknowledge that each will have access to proprietary
information regarding the business operations of the other and agree to keep,
all, such information, secret and confidential and not to use or disclose any
such information to any individual or organization without the non-disclosing
party's prior written consent.  It is hereby agreed that from time to time
Consultant and the Company may designate certain disclosed information as
confidential for purposes of this Agreement.
 
8. 
INDEMNIFICATION

 
Company shall indemnify and hold Consultant harmless from any and all
liabilities and obligations arising from conduct and activities of the Company,
including any allegation of infringement or violation of any third-party
intellectual property rights.
 
9. 
COVENANTS OF CONSULTANT

 
Consultant covenants with the Company that, in performing Consulting Services
under this Agreement, Consultant will comply with all federal and state laws,
and shall comply with all provisions of Regulation S of the Act in connection
with resale of the Shares.
 
10. 
MISCELLANEOUS

 
A.          If either party to this Agreement brings an action on this
Agreement, the prevailing party shall be entitled to reasonable expenses,
including, but not limited to, attorneys’ fees and expenses and court costs.
 
 
2

--------------------------------------------------------------------------------

 


B.           This Agreement shall inure to the benefit of the parties hereto,
their administrators and successors in interest. This Agreement shall not be
assignable by either party hereto without the prior written consent of the other
party.


C.           This Agreement contains the entire understanding of the parties and
supersedes all prior agreements between them.


D.           This Agreement shall be constructed and interpreted in accordance
with and the governed by the laws of the State of Florida.


E.           No supplement, modification or amendment of this Agreement shall be
binding unless, executed in writing by the parties. No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in. writing by the
party making the waiver.


F.           If any provision hereof is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable. This Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised apart hereof, and the remaining provisions hereof shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. 
 
 
 
 

 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have placed their signatures hereon as of
the Effective Date.


DEVELOPMENT CAPITAL GROUP, INC.
a Florida corporation
               
/s/Joseph Ricard
 
By:
Joseph Ricard
 
Its:
President
         
XEITEL CAPITAL MANAGEMENT
5 - 9 Fairpoint Gardens
Pembroke, Bermuda HM 05
               
/s/Oliver Lindsay
 
By:
Oliver Lindsay
 
Its:
Treasurer
 


 
 
 
 
4

--------------------------------------------------------------------------------